Citation Nr: 0213293	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  93-22 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
for residuals of a left knee injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

The veteran in this case served on active duty from December 
1984 to December 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Boston, Massachusetts.  In that decision, the RO denied the 
veteran's claim seeking an increased rating in excess of 20 
percent for the residuals of his left knee injury.  The 
veteran has perfected a timely appeal with respect to this 
issue.


FINDINGS OF FACT

The evidence is in relative equipoise as to whether the 
veteran's clinical signs and manifestations stemming from his 
left knee injury have resulted in severe impairment.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for an increased rating of 30 percent for the 
veteran's residuals of a left knee injury are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA).

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

In this case, the record reflects that the veteran has 
received the degree of notice which is contemplated by law 
with particular reference to his claim seeking entitlement to 
an increased rating in excess of 20 percent for the residuals 
of his left knee injury.  The RO has specifically provided 
the veteran and his authorized representative with a copy of 
a rating decision dated in November 2000 and a copy of the 
statement of the case dated in February 2001.  By way of both 
of these documents, the veteran and his representative have 
been informed of the cumulative evidence previously provided 
to VA, and they have been informed of the laws and 
regulations governing the veteran's claim, including the 
reasons for the determination made regarding his increased 
rating claim.

The record also discloses that VA has additionally met its 
duty to assist the veteran in obtaining the evidence 
necessary to substantiate his increased rating claim.  First, 
the RO made reasonable efforts to develop the record in that 
the veteran's service medical records were obtained and 
associated with the claims folder, and they appear to be 
intact.  Copies of the veteran's relevant VA treatment 
records have likewise been associated with the veteran's 
claims folder.  Lastly, the veteran has been provided with 
relevant VA examinations, and copies of the examination 
reports are of record.

Therefore, under the circumstances, VA has satisfied both its 
duty to notify and assist the veteran in this case, and 
adjudication of this appeal without remand to the RO for 
additional consideration under the new law poses no risk of 
prejudice to the veteran.  See e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Accordingly, the veteran's claim 
seeking an increased rating in excess of 20 percent for the 
residuals of his left knee injury is ready for appellate 
review.

II.  Factual Background

By way of a June 1989 rating action, the veteran was awarded 
entitlement to service connection for the residuals of a left 
knee injury.  At this time, the veteran was assigned a 10 
percent rating for his disability.  Since the RO's June 1989 
rating action, the veteran's disability rating has been 
increased to 20 percent.  

In June 1997, the veteran filed his most recent claim seeking 
an increased rating in excess of 20 percent for the residuals 
of his left knee injury. 

In early June 2000, the veteran underwent a VA compensation 
examination in order to assess the severity of his service-
connected disability.  At this time, he reported a history of 
pain associated with the left knee.  According to the 
veteran, in recent months, he began having constant pain 
requiring that he take Motrin daily.  The veteran also noted 
pain in his right hip and knee, also sharp but intermittent 
depending on his use of the left knee.  The veteran indicated 
that he had had steroid injections into the knee joint on a 
few occasions at the VA clinic with only temporary relief.  
The veteran further advised that in addition to his left knee 
worsening, he has noted an increase in days when he is unable 
to work.  In addition to pain, the veteran also noted an 
increase in swelling and stiffness in the left knee joint.  
He indicated that he was unable to climb stairs, or utilize 
inclines without significant pain in the left knee.  The 
veteran indicated he felt the onset of pain in the right knee 
and hip in response to increased weight bearing on that side 
due to his favoring his right side as the result of his 
painful left knee.  The veteran also reported he had several 
falls related to his knee instability, but so far, he had 
experienced no serious injury as the result of these falls.  
Finally, the veteran advised that he was able to drive a 
vehicle, but only for short distances limited by the 
increased pain when his knee is kept flexed for long periods.

Physical examination of the veteran in early June 2002 
revealed the veteran was able to walk normally, but his gait 
was unsteady with buckling of the left knee after a few 
steps.  The examiner noted that the veteran had a full range 
of motion in his lower extremities.  There was no muscle 
atrophy of the thigh or calf muscles.  The muscle of the legs 
showed good definition and the veteran's flexor strength was 
described as within normal limits.  The veteran's left knee 
was not swollen and no effusion was appreciated.  The 
veteran's left knee joint was normal in appearance.  
Crepitation was present on ranging the joint.  There was no 
fixation or subluxation of the left knee joint.  There was no 
discoloration or edema of either lower extremity.  Sensation 
was assessed via light touch.  There was no sensory deficit.  
The examiner's assessment was left knee impairment.  The 
examiner noted that although there were few objective 
findings on the occasion of this particular examination, the 
veteran's reported history was consistent with a disorder of 
the left knee.  The examiner also indicated that 'in view of 
the fact that the veteran's pain and disability [were] 
increasing,' he believed the veteran required referral to an 
orthopedic specialist.  Lastly, the examiner also noted that 
in his opinion, the veteran could be a candidate for total 
knee replacement.

An addendum was also added to the veteran's above-described 
examination.  This addendum included the veteran's recorded 
range of motion for the left knee, and it included a notation 
indicating use of knee brace on left leg.  The veteran's left 
knee flexion was recorded as 130 whereas, normal range of 
motion was listed as 0-140.  The veteran had zero extension, 
which was equivalent to normal extension.  It was noted that 
the veteran's left knee joint was effected by pain, weakness, 
and lack of endurance on motion.  Pain on motion began at 
zero and ended at 130 degrees.

On June 21, 2000, the veteran was specifically seen at the 
Boston VAMC by Dr. Molloy (Dr. M).  Dr. M advised that the 
veteran was his long-standing patient.  At this time, the 
veteran underwent an orthopedic examination.  Dr. M. noted 
that the veteran had previously been examined by an 
internist, whose examination is described above.  Dr. M. also 
noted the veteran's reported history of having experienced 
difficulty with his left knee, including pain, and giving 
away, and suspicion of a torn meniscus not confirmed by 
magnetic resonance imaging (MRI).  According to the veteran, 
he also experienced considerable difficulty with his left 
knee during the course of his employment with the U.S. Postal 
Service.  Physical examination of the veteran's left knee 
revealed tenderness along the medial joint line.  The 
veteran's range of motion was from zero to 120 degrees.  
McMurray test was positive.  There was tenderness at the 
patella as well.  Diagnosis was internal derangement of the 
left knee.  

In May 2001, Dr. M again examined the veteran.  The examiner 
advised that since his previous examination on June 21, 2000, 
the veteran's symptoms had steadily gotten worse.  He noted 
the veteran missed at least three weeks from work per year 
because of the knees in addition to his hip.  According to 
Dr. M, the veteran performed maintenance, and the veteran 
found he had trouble bending or squatting, especially in 
tight places such as when he was called upon to clean 
bathrooms.  Additionally, when the veteran is performing 
these job activities, he has to take frequent breaks.  
Finally, it was noted the veteran took Motrin on a regular 
basis, and he noted that he acquired a limp on the occasion 
that he had a flare-up of his symptoms.  Physical examination 
of the left knee on this particular occasion revealed 
tenderness of the medial joint line.  The veteran's range of 
motion was from zero to 120 degrees.  McMurray's test was 
positive.  The veteran also had tenderness of the patella.  
Motion of the veteran's left knee was accompanied by marked 
snapping, cracking, and popping.  Diagnosis was internal 
derangement of the left knee with chondromalacia and early 
degenerative changes.  In concluding his examination of the 
veteran, Dr. M noted that in his medical opinion, the 
veteran's ranges of motion as described during this 
particular examination could be decreased by up to 50 percent 
during a flare-up or during overuse. 

III.  Analysis

As noted earlier, the veteran contends that his current 20 
percent rating does not adequately reflect the severity of 
the residuals associated with his in-service left knee 
injury.

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  Id.  The VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  When after a careful review of all 
available and assembled data a reasonable doubt arises 
regarding the degree of disability, such reasonable doubt 
must be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2001).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluation disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2001).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2001).  Therefore, when there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).

In this case, the veteran's residuals stemming from his left 
knee injury have been rated in accordance with disorders of 
the musculoskeletal system.  See 38 C.F.R. § 4.71a.  More 
specifically, the veteran's residuals have been rated as 20 
percent disabling pursuant to Diagnostic Code 5257 for knee 
impairment.  Under Diagnostic Code 5257, moderate knee 
impairment warrants a 20 percent evaluation.  Where 
impairment is severe, a 30 percent evaluation is assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

Based on a close review of the above applicable rating 
criteria as applied to the medical evidence in this case, the 
Board determines that a reasonable doubt currently exists 
regarding the issue of whether an increased rating in excess 
of the veteran's current 20 percent evaluation is warranted 
for his service-connected disability.  Specifically, the 
evidentiary record contains both favorable and unfavorable 
medical findings pertaining to the veteran's level of 
disability.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
("[a] reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.")

At the time of the veteran's early June 2002 examination, the 
examiner conceded that although the veteran's self-reported 
history was consistent with an existing left knee disorder, 
he [the examiner] observed few objective findings.  The 
examiner's resulting physical examination revealed that the 
veteran had a full range of motion in his lower extremities.  
There was no muscle atrophy of the thigh or calf muscles.  
The muscles of the legs showed good definition, and the 
veteran's flexor strength was described as within normal 
limits.  The veteran's left knee was not swollen, and no 
effusion was appreciated.  The veteran's left knee joint was 
normal in appearance, although crepitation was present on 
ranging the joint.  There was no fixation or subluxation of 
the left knee joint.  No discoloration or edema was noted, 
and there was no sensory deficit.  Finally, a related 
addendum to the veteran's examination confirmed the veteran 
had full range of motion, and he also had normal extension 
associated with his left knee.

In contrast to the aforementioned medical findings, 
examination by Dr. M, the veteran's long-standing treating 
physician, suggest an increase in the severity of the 
veteran's left knee residuals.  For one, Dr. M's examinations 
revealed that on two separate occasions, the veteran had a 
positive McMurray's test.  (Such findings were consistent 
with the veteran's previous examiner's observations 
indicating that at the time of his physical examination, the 
veteran was able to walk normally, but his gait was unsteady 
with buckling of the left knee after a few steps.)  Dr. M 
also observed that the veteran had tenderness along the 
medical joint line and tenderness of the patella.  While the 
veteran continued to have normal range of motion associated 
with his left knee, Dr. M indicated that motion of the 
veteran's left knee was accompanied by marked snapping, 
cracking, and popping.  More importantly, Dr. M opined that 
in the event of a flare-up or overuse, the veteran's ranges 
of motion could be decreased by up to 50 percent.  The 
veteran's final diagnosis by Dr. M was derangement of the 
left knee with chondromalacia and early degenerative changes.

In light of all the above medical findings and opinions, 
which are both favorable and unfavorable regarding the 
veteran's level of disability, the Board determines that 
38 C.F.R. § 4.3 is for application in this case.  Under 
38 C.F.R. § 4.3, when a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  

Moreover, the Board observes that in further compliance with 
VA regulations, many factors are to considered in evaluation 
of disabilities of the musculoskeletal system, and these 
include pain and weakness, which were shown to be present at 
the time of the veteran's early June 2002 examination in 
addition to lack of endurance on motion.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59.

The Board has additionally considered 38 C.F.R. § 4.7 wherein 
it is stated that when there is a question as to which two 
evaluations shall be applied [to the veteran's disability], 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  In 
this respect, the Board has determined that the medical 
findings in this case, when viewed in conjunction with the 
veteran's subjective complaints, indicate that the veteran's 
overall disability picture more nearly approximates knee 
impairment which is severe, thus warranting a rating of 30 
percent under Diagnostic Code 5257.  The veteran has 
consistently reported a history of pain associated with his 
left knee.  More recently, he reports having constant pain, 
which requires him to take Motrin daily.  As the result of 
his painful left knee, the veteran has begun to favor his 
right side, which has resulted in onset of pain in the right 
knee and hip due to increased weightbearing.  The veteran 
indicated that the was unable to climb stairs, or utilize 
inclines without significant pain in the left knee.  
According to the veteran, he has also had several falls 
related to his knee instability.  Consequently, for these 
reasons and bases, the Board finds that an increased rating 
of 30 percent is presently warranted for the veteran's left 
knee residuals.  

Finally, the Board has determined that although there is 
evidence on file showing the presence of increased 
symptomatology, there is nevertheless a lack of evidence 
regarding an exceptional or unusual disability picture with 
related factors such as marked interference with employment 
or frequent periods of hospitalization so as to warrant 
referral of this case to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2001).  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  Notably, the record does not reflect that the 
veteran's left knee residuals have recently required him to 
undergo hospitalization.  The Board has considered both the 
veteran's and his physician's indications that the veteran's 
left knee problems have resulted in increased difficulty in 
performing his job tasks and increased his time away from 
work due in part to both his left and right knee; however, 
there is no documented evidence in the record from the 
veteran's employer that such leave has been deemed to be 
excessive or resulted in marked interference with the 
continuance of his employment.  Additionally, the record is 
void of any medical determinations indicating the veteran 
would no longer be able to continue with the particular type 
of work in which he is engaged due to the progression of his 
left knee residuals.  Rather, in accordance with the 
veteran's most recent physical examination, it appears that 
when overcome by excessive pain, frequent breaks from the 
tasks at hand render the veteran capable of continuing his 
work.  Thus, based on the evidentiary record, the Board does 
not find that the veteran's resulting left knee residuals 
have rendered impractical the application of the regular 
schedular standard under 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  Instead, the assignment of a 30 percent schedular 
rating under Diagnostic Code 5257, by way of the Board's 
present decision, has already addressed as far as can 
practicably be determined, the average impairment of earning 
capacity due to the veteran's residuals stemming from a left 
knee injury.  Therefore, the criteria for submission for 
assignment of an extra schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 8 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).


ORDER

Entitlement to an increased rating of 30 percent for 
residuals of a left knee injury is granted, subject to the 
regulations governing the payment of monetary awards.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

